Citation Nr: 0913091	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  08-00 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the termination of a total disability rating based on 
individual unemployability (TDIU) was proper.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1946 to 
December 1967.  

This case comes before the Board of Veteran's Appeals (Board) 
on appeal from an August 2007 rating decision of the Waco, 
Texas, Department of Veterans' Affairs (VA) Regional Office 
(RO), which in pertinent part, terminated a TDIU, effective 
December 1, 2007.  

The Board notes that this appeal of a TDIU termination did 
not arise in the context of a claim from the Veteran for an 
increased rating but rather, as is explained in the decision 
below, arose from action taken by the RO after the Veteran 
filed a claim under 38 C.F.R. § 3.383(a)(1), special 
consideration for paired organs and extremities of the right 
and left eye.  This appeal does not contemplate a claim for 
an increased rating.  See Peyton v. Derwinski, 1 Vet. App. 
282, 286 (1991) (distinguishing between a rating reduction 
case and a rating increase case); Dofflemyer v. Derwinski, 2 
Vet. App. 277, 280 (1992).  


FINDINGS OF FACT

1.  In a February 2006 rating decision, the RO increased the 
evaluation for the Veteran's service-connected end-stage 
glaucoma with pseudophakia, left eye, postoperative, from 30 
percent to 60 percent disabling, effective July 2, 2004.  

2.  In a February 2006 rating decision, a TDIU was granted, 
effective July 2, 2004, based on the Veteran's schedular 
ratings for his service-connected disabilities.  

3.  The RO terminated a TDIU effective December 1, 2007, in 
an August 2007 rating decision.  

4.  The RO failed to meet all due process requirements when 
it did not consider a TDIU under the provisions of 38 C.F.R. 
§ 4.16(b) and 38 C.F.R. § 3.343(c).  

5.  Termination of a TDIU was not proper and must be restored 
effective December 1, 2007.


CONCLUSION OF LAW

A total disability rating based on individual unemployability 
(TDIU) is restored, effective December 1, 2007.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.343(c), 
4.16(b)(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Decision  

By way of procedural background, service connection for a 
left eye disability was granted in a June 1968 rating 
decision and assigned a 20 percent evaluation, effective 
December 1967.  In addition, the Veteran was service-
connected for the following disabilities:  duodenal ulcer, 20 
percent disabling; appendectomy, 10 percent disabling; 
tachycardia, 0 percent disabling; hemorrhoids, 0 percent 
disabling; sinusitis, 10 percent disabling; and dermatitis, 0 
percent disabling.  The Veteran had a combined disability 
evaluation of 50 percent.  In November 1993, the RO assigned 
a temporary total evaluation for the Veteran's service-
connected left eye disability from August 1993, with a 30 
percent disability evaluation as of October 1993.  The 
increased evaluation to 30 percent disabling resulted in a 
combined disability evaluation of 60 percent.  

Thereafter, the Veteran filed informal claims for a TDIU and 
increased ratings for his service-connected disabilities in 
June 2005.  In the February 2006 rating decision, in 
pertinent part, the RO increased the Veteran's service-
connected left eye disability to 60 percent disabling, 
effective July 2004, and his service-connected sinusitis to 
30 percent disabling, effective June 2005.  The RO also 
granted a TDIU effective July 2, 2004, and established 
eligibility to Dependents' Educational Assistance from July 
2004.  

In November 2007, the Veteran filed an informal claim under 
38 C.F.R. § 3.383(a)(1) for his nonservice-connected right 
eye, and underwent a VA eye examination in March 2007.  Based 
upon the March 2007 VA examination results, the RO determined 
that there was clear and unmistakable error regarding the 60 
percent disability evaluation assigned for the Veteran's 
service-connected left eye disability.  As such, in a June 
2007 rating decision, the RO proposed a reduction from 60 
percent to 30 percent disabling for his service-connected 
left eye disability, as well as termination of his TDIU.  The 
Veteran was advised of this proposal in a letter issued by 
the RO in June 2007.  The proposed rating reduction for his 
service-connected left eye disability and severance of TDIU 
was effectuated in the August 2007 rating decision, effective 
December 1, 2007.  

Total disability ratings for compensation based upon 
individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a).  

For those Veterans who fail to meet the percentage standards 
set forth in 38 C.F.R. § 4.16(a), total disability ratings 
for compensation may nevertheless be assigned when it is 
found that the service-connected disabilities are sufficient 
to produce unemployability; such cases should be referred to 
the Director, Compensation and Pension Service, for extra-
schedular consideration.  If the Veteran is unemployable by 
reason of his disabilities, occupational background, and 
other related factors, an extraschedular total rating may 
also be assigned on the basis of a showing of 
unemployability, alone.  See 38 C.F.R. § 4.16(b).

When TDIU was granted to the Veteran in the February 2006 
rating decision, it was granted under 38 C.F.R. § 4.16(a) as, 
in light of the 60 percent evaluation granted therein for the 
service-connected left eye disability, the Veteran met the 
percentage standards as set forth in 38 C.F.R. § 4.16(a).  
Specifically, at that time his service-connected disabilities 
consisted of end-stage glaucoma with pseudophakia, left eye 
postoperative, evaluated as 60 percent disabling; sinusitis, 
evaluated as 30 percent disabling; duodenal ulcer, evaluated 
as 20 percent disabling; appendectomy scar, evaluated as 10 
percent disabling; tachycardia evaluated as 0 percent 
disabling; hemorrhoids, evaluated as 0 percent disabling; and 
dermatitis, evaluated as 0 percent disabling.  A combined 70 
percent disability rating was in effect from July 2, 2004, 
and a TDIU was awarded from that date.  Essentially, when the 
Veteran's rating for his service-connected left eye 
disability was reduced from 60 to 30 percent, effective 
December 1, 2007, TDIU was also discontinued from that date, 
based upon consideration of the rating reduction alone 
(failure to meet the percentage standards under 38 C.F.R. § 
4.16(a)).  

Standards for termination of a TDIU rating are found at § 
3.343(c).  These provisions stipulate that in reducing a 
rating of 100 percent service-connected disability based on 
individual unemployability, the provisions of 38 C.F.R. § 
3.105(e) are for application but caution must be exercised in 
such a determination that actual employability is established 
by clear and convincing evidence.  The "clear and 
convincing" standard requires that capacity for work be 
proven to a "reasonable certainty" but not necessarily be 
"undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 
(1999).  The clear and convincing standard of proof is an 
intermediate standard between preponderance of the evidence 
and beyond a reasonable doubt.  Fagan v. West, 13 Vet. App. 
48, 55 (1999); Olson v. Brown, 5 Vet. App. 430, 434 (1993).  

In this case, the RO properly complied with the procedural 
provisions of 38 C.F.R. § 3.105(e) and also properly 
concluded that, once the rating for the left eye disability 
was reduced, a TDIU could no longer be continued under 38 
C.F.R. § 4.16(a) as a matter of law because the schedular 
requirements for TDIU under that provision were no longer 
met.  Moreover, in the November 2007 statement of the case 
(SOC), the RO did consider whether the case warranted 
referral for extraschedular consideration of TDIU under 38 
C.F.R. § 4.16(b) and decided that the requirements for such 
referral were not met under the provisions of that 
regulation.  However, because this case involved the 
termination of a TDIU already in effect rather than simply 
whether the case warranted referral for extraschedular 
consideration by the Director, Compensation and Pension 
Service, of an allowance of TDIU, the Board concludes that 
the RO should have considered the provisions of section 
3.343(c) in determining whether to refer this case for 
extraschedular consideration of the continuance of TDIU under 
section 4.16(b).  Since the RO failed to do such, there is no 
clear and convincing evidence showing actual unemployability.  
See 38 C.F.R. § 3.343(c).  

Accordingly, the Board concludes that, in terminating a TDIU 
based on the Veteran's combined rating for his service-
connected disabilities no longer meeting the schedular rating 
requirements of 38 C.F.R. § 4.16(a) given a reduction in the 
schedular rating for the service-connected left eye 
disability, the RO failed to meet all due process 
requirements when it did not consider the Veteran's case for 
extraschedular consideration of the continuance of a TDIU 
under 38 C.F.R. § 4.16(b) and providing the Veteran notice of 
38 C.F.R. § 3.343(c).  Because all due process requirements 
were not met in terminating a TDIU, the termination was not 
proper, and TDIU must be restored effective December 1, 2007.  
See Kitchens v. Brown, 7 Vet. App. 320, 325 (1995) (where VA 
reduces a disability rating "without observing applicable . 
. . regulation, such a rating [reduction] is void ab 
initio."); cf. Olson v. Brown, 5 Vet. App. 430, 434 (1993).  

Given the fully favorable decision discussed above, the Board 
finds that any issue with regard to the timing or content of 
the Veterans Claims Assistance Act of 2000 (VCAA) notice 
provided to the Veteran is moot or represents harmless error.  


ORDER

As the termination of a total disability rating based on 
individual unemployability (TDIU) was improper effective 
December 1, 2007, restoration of a TDIU from that date is 
granted.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


